MacLEAN, J.
(concurring). It is claimed that a contract between the parties herein is affected by the provisions of the Public Service Commissions Law. The unconstitutionality of the act was not invoked, nor was the cause heard upon evidence or upon the submission of an agreed state of facts. The rambling colloquy of counsel before the court was an insufficient basis for the determination in favor of the plaintiff, whose claim, set forth in his verified complaint, seems to *37lack support in statements of counsel as to the contract made by and between their clients. The claim is novel, and, were the question submitted under some auspices, the manner of its presentation might suggest ulterior motives. In the interests of justice, the judgment herein should be reversed, and a new trial ordered, with costs to abide the event.
Judgment reversed, and new trial ordered, with costs to abide the event.